DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A non-statutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on non-statutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of non-statutory double patenting as being unpatentable over Claims 1-17 of U.S. Patent No. 10,795,908. Although the conflicting claims at issue are not identical, they are not patentably distinct from each other because the examined claims contain elements of the patent claims, therefore, the examined claim is anticipated by the patent claim as follows:
Claims Comparison Table
Instant Application No. 17/061,504
U.S. Patent No. 10,795,908
1. (similar claims 9 and 17) A method comprising: at a computer having a display, one or more processors, and memory storing one or more programs configured for execution by the one or more processors: 
displaying a user interface on the display, wherein the user interface comprises (i) a schema information region containing a plurality of data fields and (ii) a data visualization region having a plurality of shelves; 
receiving user actions to (i) associate a first data field of the plurality of data fields with a first shelf of the plurality of shelves and (ii) associate a second data field and a third data field of the plurality of data fields with a second shelf of the plurality of shelves, wherein the first data field is a measure, the third data field is a dimension, the second data field is positioned at an outer-most position on the second shelf, and the third data field is positioned at an inner-most position on the second shelf; 
receiving, via an affordance displayed in the data visualization region, an additional user action to specify a nested sort operation according to data for the first data field and the third data field; in response to the additional user action, generating and displaying a first data visualization in the data visualization region in accordance with the user actions and the additional user action, including: partitioning retrieved data into groups of tuples, each tuple including data for the first, second, and third data fields, wherein each group of tuples corresponds to a respective distinct value of the second data field;
forming a plurality of panes, each pane corresponding to a respective group of tuples; and 
within each pane, displaying a respective plurality of data marks, each data mark corresponding to a respective tuple in the respective group of tuples, wherein displaying the respective plurality of data marks comprises displaying the respective plurality of data marks in order according to data values for the first data field in the respective tuples;
wherein the data for the first data field in each tuple is a respective computed aggregate of the first data field corresponding to respective data values for the second and third data fields in the respective tuple.

2. (similar claims 10 and 18) The method of claim 1, further comprising, at the computer: 
receiving a second additional user action to associate a fourth data field of the plurality of data fields with the second shelf, thereby arranging the fourth data field at the inner-most position in the second shelf instead of the third data field; and 
in response to receiving the second additional user action, generating and displaying a second data visualization in the data visualization region, including: repartitioning retrieved data into subgroups of tuples, each tuple including data for the first, second, third, and fourth data fields, wherein each subgroup of tuples corresponds to a respective distinct combination of values of the second and third data fields; 
forming a plurality of subpanes, each subpane corresponding to a respective subgroup of tuples; and 
within each subpane, displaying a respective plurality of data marks, each data mark corresponding to a respective tuple in the respective subgroup of tuples, wherein displaying the respective plurality of data marks comprises displaying the respective plurality of data marks in order according to data values for the first data field in the respective tuples.

A method comprising: at a computer having a display, one or more processors, and memory storing one or more programs configured for execution by the one or more processors: 
displaying a user interface on the display, wherein the user interface comprises (i) a schema information region containing a plurality of data fields and (ii) a data visualization region having a plurality of shelves;  
receiving user actions to (i) associate a first data field of the plurality of data fields with a first shelf of the plurality of shelves and (ii) associate a second data field and a third data field of the plurality of data fields with a second shelf of the plurality of shelves, wherein the second data field is positioned at an outer-most position on the second shelf and the third data field is positioned at an inner-most position on the second shelf;


receiving, via an affordance displayed in the data visualization region, an additional user action to specify a nested sort operation according to data for the first data field and the third data field;  in response to the additional user action, generating and displaying a first data visualization in the data visualization region in accordance with the user actions and the additional user action, including: partitioning retrieved data into groups of tuples, each tuple including data for the first, second, and third data fields, wherein each group of tuples corresponds to a respective distinct value of the second data field;
forming a plurality of panes, each pane corresponding to a respective group of tuples;  and 
within each pane, displaying a sorted set of data marks, each data mark corresponding to a respective tuple in the respective group of tuples, wherein the sorted set of data marks is sorted according to data values for the first data field in the respective tuples;  













receiving a second additional user action to associate a fourth data field of the plurality of data fields with the second shelf, thereby arranging the fourth data field at the inner-most position on the second shelf instead of the third data field;  and 
in response to receiving the second additional user action, generating and displaying a second data visualization in the data visualization region, including: repartitioning retrieved data into subgroups of tuples, each tuple including data for the first, second, third, and fourth data fields, wherein each subgroup of tuples corresponds to a respective distinct combination of values of the second and third data fields;  
forming a plurality of subpanes, each subpane corresponding to a respective subgroup of tuples;  and 
within each subpane, displaying a respective plurality of data marks, each data mark corresponding to a respective tuple in the respective subgroup of tuples, wherein displaying the respective plurality of data marks comprises displaying the respective plurality of marks in order according to data values for the first data field in the respective tuples.
further comprising, at the computer: selecting a first graph type for the first data visualization according to the data types of the first, second, and third data fields; and 
selecting a second graph type for the second data visualization according to data types of the first, second, third, and fourth data fields, wherein the second graph type is different from the first graph type.

3. (similar claim 11) The method of claim 1, further comprising, at the computer: selecting a first graph type for the first data visualization according to the data types of the first, second, and third data fields;  and 
selecting a second graph type for the second data visualization according to data types of the first, second, third, and fourth data fields, wherein the second graph type is different from the first graph type.
4. (similar claims 12 and 20) The method of claim 1, further comprising, at the computer: receiving a second additional user action to associate a fourth data field of the plurality of data fields with the second shelf, wherein the fourth field is placed at a central position on the second shelf between the second data field and the third data field, thereby leaving the third data field at the inner-most position; and in response to receiving the second additional user action, generating and displaying a second data visualization in the data visualization region, including: repartitioning retrieved data into subgroups of tuples, each tuple including data for the first, second, third, and fourth data fields, wherein each subgroup of tuples corresponds to a respective distinct combination of values of the second and fourth data fields; forming a plurality of subpanes, each subpane corresponding to a respective subgroup of tuples; and within each subpane, displaying a respective plurality of data marks, each data mark corresponding to a respective tuple in the respective subgroup of tuples, wherein displaying the respective plurality of data marks comprises displaying the respective plurality of data marks in order according to data values for the first data field in the respective tuples.


further comprising before receiving the additional user action to perform the nested sort operation: 
for each distinct value of the third data field, computing a respective single aggregate value of the first data field, irrespective of the second data field; and 
generating and displaying an initial data visualization in the data visualization region, including sorting the plurality of data marks in each of the plurality of panes according to the computed aggregate values of the first data field.

5. (similar claim 13) The method of claim 1, further comprising before receiving the additional user action to perform the nested sort operation: 
for each distinct value of the third data field, computing a respective single aggregate value of the first data field, irrespective of the second data field;  and 
generating and displaying an initial data visualization in the data visualization region, including sorting the plurality of data marks in each of the plurality of panes according to the computed aggregate values of the first data field.
6. (similar claim 14) The method of claim 5, wherein the affordance displayed in the data visualization region is displayed in the initial data visualization.

6. (similar claim 14) The method of claim 5, wherein the affordance displayed in the data visualization region is displayed in the initial data visualization.
7. (similar claim 15) The method of claim 6, wherein the affordance is displayed proximate to an axis of the initial data visualization.

7. (similar claim 15) The method of claim 6, wherein the affordance is displayed proximate to an axis of the initial data visualization.
8. (similar claim 16) The method of claim 1, further comprising: receiving a second additional user action, via a second affordance displayed in the data visualization region that corresponds to the second field, to perform a header sort operation that sorts the plurality of panes in a pane sort order; and
performing the header sort operation based on data for the second field in each respective tuple of data.

8. (similar claim 16) The method of claim 1, further comprising: receiving a third additional user action, via a second affordance displayed in the data visualization region that corresponds to the second field, to perform a header sort operation that sorts the plurality of panes in a pane sort order;  and 
performing the header sort operation based on data for the second field in each respective tuple of data.


Citation of Pertinent Prior Arts
The prior art made of record and not relied upon in form PTO-892, if any, is considered pertinent to applicant's disclosure.  For example:
Stolte et al (Pub. No. US2017/0177678) teaches generating plurality of data visualizations in a data visualization regions.
Hanrahan et al (U.S. Patent No. 7,800,613) teaches visualizing data with generation marks.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANH-HA DANG whose telephone number is (571)272-4033. The examiner can normally be reached M-F 10:00AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan (Tony) Mahmoudi can be reached on 571-272-4078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX 
Thanh-Ha Dang
/THANH-HA DANG/
Primary Examiner, Art Unit 2163